Name: 92/391/EEC: Commission Decision of 13 July 1992 altering the adjustment aid to the Portuguese refining industry for raw sugar imported from third countries at a reduced levy for the 1992/93 marketing year into Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  food technology;  beverages and sugar
 Date Published: 1992-07-23

 Avis juridique important|31992D039192/391/EEC: Commission Decision of 13 July 1992 altering the adjustment aid to the Portuguese refining industry for raw sugar imported from third countries at a reduced levy for the 1992/93 marketing year into Portugal Official Journal L 207 , 23/07/1992 P. 0058 - 0058COMMISSION DECISION of 13 July 1992 altering the adjustment aid to the Portuguese refining industry for raw sugar imported from third countries at a reduced levy for the 1992/93 marketing year into Portugal (92/391/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 61/92 (2), and in particular the seventh indent of Article 9 (6) thereof, Whereas Article 9 (4) (c) of Regulation (EEC) No 1785/81 provides that, during the 1991 and 1992/93 marketing years, adjustment aid is to be granted as an intervention measure to the refining industry for raw sugar imported into Portugal at a reduced levy pursuant to Article 303 of the Act of Accession of Spain and Portugal and refined into white sugar in Portugal; whereas that aid amounts to ECU 0,08 per 100 kilograms of sugar expressed as white sugar for quantities of such sugar thus imported and refined in Portugal; whereas the quantities of raw sugar imported at a reduced levy are those referred to in the first paragraph of Article 303 of the Act of Accession as well as the quantities lacking referred to in the third paragraph of that Article, the import of which at a reduced levy is authorized for the marketing year under consideration; Whereas the third subparagraph of Article 9 (4c) of Regulation (EEC) No 1785/81 provides that the abovementioned adjustment aid may be altered for a given marketing year, in the light in particular of the amount of the storage levy fixed for that year; whereas although sugar imported into Portugal at a reduced levy is not subject to the storage levy, in view of the quantities of such sugar refined that levy is a determining factor for the prices as a whole on the market for white sugar and therefore for the margin of the Portuguese refineries; Whereas the amount of the storage levy for the 1992/93 marketing year was fixed by Commission Regulation (EEC) No 1799/92 (3) at ECU 2,50 per 100 kilograms of white sugar; whereas this amount is identical to that applicable for the 1991/92 marketing year; Whereas account should, however, be taken in the alteration in the aid in question that has already been made for the 1990/91 and 1991/92 marketing years in order to neutralize the effect of successive storage levy reductions on the refining margin for the 1992/93 marketing year; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 The adjustment aid provided for in the second subparagraph of Article 9 (4) (c) of Regulation (EEC) No 1785/81 shall be fixed et ECU 1,58 per 100 kilograms of sugar expressed as white sugar for the 1992/93 marketing year. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 13 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 6, 11. 1. 1992, p. 19. (3) OJ No L 182, 2. 7. 1992, p. 80.